DETAILED ACTION
This communication is responsive to the Amendment filed December 28, 2021.  Claims 18, 19, and 22-25 are currently pending.
The rejections of claims 18, 19, and 22-25 set forth in the Office Action dated October 8, 2021 are WITHDRAWN.
Claims 18, 19, and 22-25 are newly REJECTED for the reasons set forth below.  Because the new rejections are necessitated by amendment, this action is final.

Comments Regarding the Withdrawal of Rejections
As noted above, the Examiner has withdrawn the rejections of claims 18, 19, and 22-25 as obvious over Ozawa et al. (US 2006/0004131) in view of Tocchetto Pires et al. (US 6,482,906).  Although the Examiner believes that these rejections were proper and could be maintained, an additional search has produced a particularly relevant prior art reference.  Because prior art rejections should ordinarily be confined strictly to the best available prior art (see MPEP 706.02), the Examiner has withdrawn the previous rejections (though still believed to be proper) in favor of rejections based on the newly-discovered best available prior art.  This new prior art reference not only supports the previous rejections, but also directly addresses Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2006/0004131) in view of Jenkins et al. (US 5,017,539) and Tocchetto Pires et al. (US 6,482,906).
Ozawa teaches a process of preparing functionalized cis-1,4-polydienes (preferably cis-1,4-polybutadiene) in which conjugated diene monomers (preferably 1,3-butadiene) are polymerized in the presence of a lanthanide-based catalyst, then functionalized with a functionalizing agent.  (Abstract; paras. [0003], [0012], [0014], [0017], [0040].)  Ozawa further teaches that in the polymerization process, see para. [0016]), most preferably in the amount of 0.05 mmol per 100 g monomer (see Ex. 1, para. [0059]).  This preferred amount – as indicated by its inclusion in an example – is within the claimed range of lanthanide to monomer ratio.
Ozawa also teaches catalyst systems that are used in the polymerization process, including the catalyst system disclosed in Throckmorton et al. (US 3,794,604), which is incorporated by reference at paragraph [0014] of Ozawa.  The examiner is interpreting Ozawa as incorporating by reference the teachings of Throckmorton relating to the catalyst system and formation thereof.  Thus, the teachings of Throckmorton relating to the catalyst system are implicitly found within the disclosure of Ozawa.
Throckmorton teaches a process of forming a catalyst for the polymerization of butadiene comprising the steps of (1) forming a lanthanide-based catalyst used for polymerization that is prepared by adding a conjugated diene monomer, an alkyl aluminum hydride, a Group III-B metal compound, and an alkyl aluminum halide to a solvent; and (2) aging the catalyst at room temperature for preferably 7 days.  (col. 1, lines 54-68; col. 4, lines 56-68.)  Representative alkyl aluminum halides include ethylaluminum dichloride and ethylaluminum sesquichloride.  (col. 3, line 72 – col. 4, lines 28).  Representative Group III-B-metal compounds include cerium octanoate and neodymium neodecanoate (neodymium versatate).  (col. 3, lines 36-45).  Representative alkyl aluminum hydrides include diethylaluminum hydride and diisobutylaluminum hydride.  (col. 2, lines14-51.)  
As for the reaction conditions and relative amounts, Throckmorton teaches that the catalyst is preferably aged for 7 days at 25°C.  (Ex. 1, col. 6, lines 34-56; Table 1, Catalysts B-E; Ex. II, col. 6, lines 58-74.)  Throckmorton further teaches that the ratio of conjugated diene (butadiene) to lanthanide is 10:1 (2.72 mmol to 0.27 mmol).  (Table 1, Catalyst B.)
The benefits of aging a lanthanide-based catalyst for 7 days is a practice known in the art.  For example, Jenkins teaches that aging a catalyst for 7 days before use increases catalyst activity.  (col. 2, lines 22-24.)  Further, aging a catalyst for long periods increases the resulting polymer’s molecular weight.  (col. 2, lines 24-26.)  Thus, it would have been obvious for one of ordinary skill in the art to age the catalyst of Throckmorton, as incorporated by Ozawa, for 7 days, which is within the claimed range.
The difference between Ozawa and the present claims is that Ozawa does not teach adding an alkylating agent to the aged catalyst.  However, Tocchetto Pires teaches a polymerization process comprising polymerizing butadiene in the presence of an aged lanthanide-based catalyst and diisobutylaluminum hydride (an alkylating agent).  (Abstract; Ex. 2, col. 8, lines 45-65; Ex. 11, col. 10, lines 25-32.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the step of adding an alkylating agent to the polymerization reaction to act as a molecular weight modifier, thereby producing a polybutadiene with the desired molecular weight.  (See Ex. 11, col. 10, lines 28-29.)

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant makes three arguments in support of its assertion that the present claims are patentable:
Applicant:  Ozawa does not expressly incorporate Throckmorton with regard to aging times.  Thus, one of ordinary skill would not look beyond Ozawa’s teaching of a 15-min aging time, which is well under the aging time of the present claims.  (Remarks, pp. 4-5.)
Office:  The examiner disagrees.  As noted in paragraph 10 of the October 8 Office Action, as well as above, the examiner interprets Ozawa as incorporating by reference the teachings of Throckmorton relating to the catalyst system and formation thereof.  This necessarily includes the catalyst aging times, as that is part of the catalyst formation.  Further, a reference is relevant for all it teaches and reasonably suggests to one of ordinary skill.  (MPEP 2123(I).)  Ozawa’s use of a 15-min aging time does not teach away or otherwise negate its broader disclosure (due to incorporation of the catalyst-related teachings of Throckmorton) of a longer aging time.  (See MPEP 2123(II).)  Indeed, the teachings of Jenkins (increased catalyst activity with increased aging times) would lead one of ordinary skill to consider Ozawa’s broader disclosure of a longer aging time.

Applicant:  Throckmorton does not teach a functionalizing agent.  Therefore, “various pieces and parts of Throckmorton are not simply interchangeable with those of Ozawa.”  (Remarks, p. 5.)
Office:  The examiner agrees with Applicant’s characterization of Throckmorton.  However, Throckmorton’s failure to teach a functionalized polydiene is immaterial in the examiner’s interpretation of Ozawa’s incorporation by reference of the teachings of Throckmorton.  As noted repeatedly, Ozawa incorporates by reference the teachings of Throckmorton relating to the catalyst and catalyst formation.  

Applicant:  Tables I and II show an increased functionality (modification efficiency) due to aging time between 7 and 15 days.  This unexpected result supports patentability of the claims.  (Remarks, p. 5.)
Office:  First, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  (See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).)  In this instance, the prior art clearly teaches aging a catalyst for 7 days.  The prior art teaches that aging affects catalyst activity and polymer molecular weight.  However, given that Applicant appears to argue that the aging time produces the increased functionality, that advantage would necessarily flow from the teachings of the prior art, given that the prior art teaches the underlying requirement of aging for 7 days.
Second, the range discussed in Applicant’s Remarks (7-15 days) and the claimed range (5-11 days) are not the same.  Whether Applicant has provided evidence supporting the criticality of a range of 7 to 15 days has no bearing on whether the claimed range of 5 to 11 days is critical.  The examiner takes no position on whether the evidence provided by Applicant regarding a range of 7 to 15 days is critical.  
As to the claimed range of 5 to 11 days, Applicant has provided no evidence in support of the criticality of the claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  (MPEP 716.02(d)(II) (citing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)).)  In this instance, Applicant points to Tables I and II of the Specification, which report data relating to 1 day, 7 days, and 12 days (among others, but these are the closest to the recited upper and lower limits).  This data is simply insufficient to determine whether the claimed limits are critical.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763